Citation Nr: 0111150	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative changes, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1943 to May 
1944, and from May 1952 to July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied an increased rating for lumbosacral 
strain with degenerative changes.  The veteran filed a timely 
notice of disagreement and her appeal has been perfected to 
the Board.

The Board notes that in the statement of the accredited 
representative presented in June 2000, the veteran's 
representative raised a claim of entitlement to service 
connection for non-service connected osteoporosis due to 
service-connected lumbosacral strain.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  Since the RO has not adjudicated the 
claim, the matter is referred to the RO for an initial 
determination.


REMAND

The veteran and her representative contend that the veteran's 
lumbosacral strain is more disabling than currently evaluated 
and warrants a 40 percent rating, the maximum evaluation 
allowed under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
pertaining to lumbosacral strain.

There is a duty to notify and a duty to assist the veteran 
regarding her claim under the Veterans Claims Assistance Act 
of 2000.  The Veterans Claims Assistance Act of 2000 
provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and the veteran must be 
notified if identified records are unavailable.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.  The 
Veterans Claims Assistance Act of 2000 also states, in 
pertinent part, that a VA examination must be provided when 
there is insufficient medical evidence to decide a claim.  
Id.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the duty to assist provisions of the Veterans Claims 
Assistance Act of 2000.  The Board acknowledges the 
development efforts of the RO as demonstrated by providing 
the veteran with the August 1999 VA orthopedic examination, 
the most current examination of record.  However, although 
the veteran related significant pain, the VA examiner did not 
consider the effects and the extent of functional loss due to 
pain, and, therefore, provided insufficient evidence to 
determine proper rating.  See DeLuca v. Brown, 8 Vet. App. at 
204-7.  Furthermore, although the VA examiner did not 
specifically address whether the veteran's symptoms of low 
back pain were attributable to either degenerative arthritis 
of the lumbar spine or osteoporosis or any other back 
disorder.  Therefore, inasmuch as there is insufficient 
medical evidence to decide the claim, the veteran should be 
afforded another VA examination.

Further development is also warranted to comply with the 
notice provisions of the Veterans Claims Assistance Act of 
2000 and thereby provide the veteran with an opportunity to 
submit additional supportive evidence and argument to 
substantiate her claim.  In this regard, the Board notes that 
the veteran has never been specifically advised that she may 
submit information demonstrating that her service-connected 
disability has increased in severity, or that she experiences 
functional loss due to pain on movement or other factors, 
thus meriting a higher rating.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  The 
veteran is hereby placed on notice that failure to report for 
any scheduled examination may result in an adverse 
determination.  See 38 C.F.R. § 3.655 (2000).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The appellant should be asked to 
identify any sources of information which 
would tend to show worsening lumbosacral 
strain, to include any current records of 
complaints, findings, treatment or 
diagnoses of lumbosacral strain, which 
have not been obtained to date.  These 
sources may include private medical 
records showing treatment of the claimed 
disability, employment physical 
examinations, or personal testimony.  All 
information obtained should be associated 
with the claims folder.  If any requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims folder, and the veteran and her 
representative so notified.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of the 
veteran's service-connected lumbosacral 
strain.  The claims folder, along with a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
examining physician in connection with 
the examination.  All appropriate tests 
and studies, to include X-rays and range 
of motion studies (the latter expressed 
in degrees, with standard or normal 
ranges provided for comparison purposes) 
should be conducted and all clinical 
findings should be reported in detail.  

The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
lumbosacral strain.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups, after prolonged standing or 
sitting, and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of motion loss.  
Furthermore, the examiner should comment 
on the August 1999 VA orthopedic 
examination and, to the extent possible, 
indicate whether the veteran's symptoms 
of low back pain were attributable to 
either degenerative arthritis of the 
lumbar spine or osteoporosis or any other 
back disorder.  All examination findings, 
along with the complete rational for each 
opinion expressed, should be set forth in 
a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's increased 
rating claim in light of all applicable 
evidence and pertinent legal authority 
to include consideration of all 
potentially applicable diagnostic codes 
and 38 C.F.R. §§ 4.40 and 4.45.  In the 
event the veteran fails to report for a 
scheduled VA examination, action should 
be taken in compliance with 38 C.F.R. 
§ 3.655.  The RO must provide adequate 
reasons and bases for all of its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If any benefit sought on appeal 
remains denied, both the veteran and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


